Exhibit 10.2

 

BARE ESCENTUALS, INC.

 

2006 EQUITY INCENTIVE AWARD PLAN

 

FORM OF RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT

 

Bare Escentuals, Inc., a Delaware corporation (the “Company”), pursuant to its
2006 Equity Incentive Award Plan (the “Plan”), hereby grants to the individual
listed below (“Participant”), the right to purchase the number of shares (the
“Shares”) of the Company’s Common Stock (“Common Stock”) set forth below at the
purchase price set forth below.  This Restricted Stock award is subject to all
of the terms and conditions as set forth herein and in the Restricted Stock
Award Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”)
and the Plan, which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Agreement.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

Purchase Price per Share:

 

$0.001 per share

 

 

 

Total Number of Shares of Restricted Stock:

 

 

 

 

 

Vesting Schedule:

 

To be specified in individual agreements, but if no vesting is indicated, then
25% of the Shares of Restricted Stock (rounded down to the next whole number of
shares) shall vest each year on the anniversary of the Vesting Commencement
Date.

 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Participant has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan.  Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee of the Plan upon any questions arising under
the Plan, this Grant Notice or the Restricted Stock Agreement. If Participant is
married, his or her spouse has signed the Consent of Spouse attached to this
Grant Notice as Exhibit B.

 

BARE ESCENTUALS, INC.

 

PARTICIPANT

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

 

Address:

  71 Stevenson Street, 22nd Floor

 

Address:

 

 

  San Francisco, CA 94105

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement”) is attached, Bare
Escentuals, Inc., a Delaware corporation (the “Company”), has granted to
Participant the right to purchase the number of shares of Restricted Stock under
the Company’s 2006 Equity Incentive Award Plan (the “Plan”) indicated in the
Grant Notice.

 

ARTICLE I

GENERAL

 

1.1           DEFINED TERMS.  CAPITALIZED TERMS NOT SPECIFICALLY DEFINED HEREIN
SHALL HAVE THE MEANINGS SPECIFIED IN THE PLAN AND THE GRANT NOTICE.

 

1.2           INCORPORATION OF TERMS OF PLAN.  THE SHARES ARE SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN WHICH ARE INCORPORATED HEREIN BY REFERENCE.

 

ARTICLE II

GRANT OF RESTRICTED STOCK

 

2.1           GRANT OF RESTRICTED STOCK.  IN CONSIDERATION OF PARTICIPANT’S PAST
AND/OR CONTINUED EMPLOYMENT WITH OR SERVICE TO THE COMPANY OR ANY PARENT OR
SUBSIDIARY THEREOF AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, WHICH THE
COMMITTEE HAS DETERMINED EXCEEDS THE PAR VALUE OF THE SHARES, EFFECTIVE AS OF
THE GRANT DATE SET FORTH IN THE GRANT NOTICE (THE “GRANT DATE”), THE COMPANY
IRREVOCABLY GRANTS TO PARTICIPANT THE RIGHT TO PURCHASE THE NUMBER OF SHARES OF
STOCK SET FORTH IN THE GRANT NOTICE (THE “SHARES”), UPON THE TERMS AND
CONDITIONS SET FORTH IN THE PLAN AND THIS AGREEMENT.

 

2.2           PURCHASE PRICE.  THE PURCHASE PRICE PER SHARE (THE “PURCHASE
PRICE”) SHALL BE AS SET FORTH IN THE GRANT NOTICE, WITHOUT COMMISSION OR OTHER
CHARGE.

 

2.3           ISSUANCE OF SHARES.

 

(a)           The issuance of the Shares under this Agreement shall occur at the
principal office of the Company, upon payment of the Purchase Price by
Participant, simultaneously with the execution of this Agreement by the parties
(the “Issuance Date”).  Subject to the provisions of Articles III and IV below,
on the Issuance Date, the Company shall issue the Shares (which shall be issued
in Participant’s name).  At the sole discretion of the Committee, the Shares
will be issued in either (a) uncertificated form, with the Shares recorded in
the name of Participant in the books and records of the Company’s transfer agent
with appropriate notations regarding the restrictions on transfer imposed
pursuant to this Agreement, and upon vesting and the satisfaction of all
conditions set forth in Article III hereof, the Company shall cause certificates
representing the Shares to be issued to Participant; or (b) certificate form
pursuant to the terms of this Agreement.  If the Shares are issued in
certificate form, concurrently with the execution of this Agreement, Participant
shall deliver to the Company, or such other person designated by the Company, a
stock assignment duly endorsed in blank, in the form attached hereto as
Exhibit C.

 

A-1

--------------------------------------------------------------------------------


 

2.4           TAX WITHHOLDING; CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT:

 

(A)           NO SHARES SHALL BE ISSUED OR DELIVERED TO PARTICIPANT OR HIS LEGAL
REPRESENTATIVE UNLESS AND UNTIL PARTICIPANT OR HIS LEGAL REPRESENTATIVE SHALL
HAVE PAID TO THE COMPANY THE FULL AMOUNT OF ALL FEDERAL AND STATE WITHHOLDING OR
OTHER TAXES APPLICABLE TO THE TAXABLE INCOME OF PARTICIPANT RESULTING FROM THE
GRANT OF SHARES OR THE LAPSE OR REMOVAL OF THE RESTRICTIONS THEREON OR OTHERWISE
PURSUANT TO THIS AGREEMENT (WHICH PAYMENT MAY BE MADE IN CASH, BY DEDUCTION FROM
OTHER COMPENSATION PAYABLE TO PARTICIPANT OR IN ANY FORM OF CONSIDERATION
PERMITTED BY THE PLAN).  AS PROVIDED IN SECTION 15.3 OF THE PLAN, THE COMMITTEE
MAY IN ITS DISCRETION AND IN SATISFACTION OF THE FOREGOING REQUIREMENT ALLOW THE
RETURN OF SHARES OF COMMON STOCK HAVING A FAIR MARKET VALUE EQUAL TO THE SUMS
REQUIRED TO BE WITHHELD.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE
NUMBER OF SHARES OF COMMON STOCK WHICH MAY BE RETURNED OR WITHHELD WITH RESPECT
TO THE ISSUANCE, VESTING OR PAYMENT OF ANY SHARES IN ORDER TO SATISFY THE
PARTICIPANT’S FEDERAL AND STATE INCOME AND PAYROLL TAX LIABILITIES WITH RESPECT
TO THE ISSUANCE, VESTING OR PAYMENT OF THE SHARES SHALL BE LIMITED TO THE NUMBER
OF SHARES WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF WITHHOLDING OR
REPURCHASE EQUAL TO THE AGGREGATE AMOUNT OF SUCH LIABILITIES BASED ON THE
MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL AND STATE TAX INCOME AND PAYROLL
TAX PURPOSES THAT ARE APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE INCOME.

 

(B)           THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY
CERTIFICATE OR CERTIFICATES FOR ANY SHARES PRIOR TO THE FULFILLMENT OF ALL OF
THE FOLLOWING CONDITIONS:  (A) THE ADMISSION OF THE SHARES TO LISTING ON ALL
STOCK EXCHANGES ON WHICH SUCH STOCK IS THEN LISTED, (B) THE COMPLETION OF ANY
REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES UNDER ANY STATE OR FEDERAL
LAW OR UNDER RULINGS OR REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION OR
OF ANY OTHER GOVERNMENTAL REGULATORY BODY, WHICH THE COMMITTEE SHALL, IN ITS
SOLE AND ABSOLUTE DISCRETION, DEEM NECESSARY AND ADVISABLE, (C) THE OBTAINING OF
ANY APPROVAL OR OTHER CLEARANCE FROM ANY STATE OR FEDERAL GOVERNMENTAL AGENCY
THAT THE COMMITTEE SHALL, IN ITS ABSOLUTE DISCRETION, DETERMINE TO BE NECESSARY
OR ADVISABLE AND (D) THE LAPSE OF ANY SUCH REASONABLE PERIOD OF TIME FOLLOWING
THE DATE THE RESTRICTIONS LAPSE AS THE COMMITTEE MAY FROM TIME TO TIME ESTABLISH
FOR REASONS OF ADMINISTRATIVE CONVENIENCE.

 

2.5           CONSIDERATION TO THE COMPANY.  IN CONSIDERATION OF THE ISSUANCE OF
THE SHARES BY THE COMPANY, PARTICIPANT AGREES TO RENDER FAITHFUL AND EFFICIENT
SERVICES TO THE COMPANY OR ANY PARENT OR SUBSIDIARY THEREOF.  NOTHING IN THE
PLAN OR THIS AGREEMENT SHALL CONFER UPON PARTICIPANT ANY RIGHT TO (A) CONTINUE
IN THE EMPLOY OF THE COMPANY OR ANY PARENT OR SUBSIDIARY THEREOF OR SHALL
INTERFERE WITH OR RESTRICT IN ANY WAY THE RIGHTS OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY THEREOF, WHICH ARE HEREBY EXPRESSLY RESERVED, TO DISCHARGE
PARTICIPANT, IF PARTICIPANT IS AN EMPLOYEE, OR (B) CONTINUE TO PROVIDE SERVICES
TO THE COMPANY OR ANY PARENT OR SUBSIDIARY THEREOF OR SHALL INTERFERE WITH OR
RESTRICT IN ANY WAY THE RIGHTS OF THE COMPANY OR ANY PARENT OR SUBSIDIARY
THEREOF, WHICH ARE HEREBY EXPRESSLY RESERVED, TO TERMINATE THE SERVICES OF
PARTICIPANT, IF PARTICIPANT IS A CONSULTANT, AT ANY TIME FOR ANY REASON
WHATSOEVER, WITH OR WITHOUT CAUSE, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED
OTHERWISE IN A WRITTEN AGREEMENT BETWEEN THE COMPANY, ANY PARENT OR SUBSIDIARY
THEREOF AND PARTICIPANT, OR (C) CONTINUE TO SERVE AS A MEMBER OF THE BOARD OR
SHALL INTERFERE WITH OR RESTRICT IN ANY WAY THE RIGHTS OF THE COMPANY, WHICH ARE
HEREBY EXPRESSLY RESERVED, TO DISCHARGE PARTICIPANT IN ACCORDANCE WITH THE
COMPANY’S BYLAWS.

 

ARTICLE III

RESTRICTIONS ON SHARES

 

3.1           REPURCHASE OPTION.  SUBJECT TO THE PROVISIONS OF SECTION 3.2
BELOW, IF PARTICIPANT’S EMPLOYMENT OR SERVICE TERMINATES BEFORE ALL OF THE
SHARES ARE RELEASED FROM THE COMPANY’S REPURCHASE OPTION (AS DEFINED BELOW), THE
COMPANY SHALL, UPON THE DATE OF SUCH TERMINATION OF EMPLOYMENT OR

 

A-2

--------------------------------------------------------------------------------


 

SERVICE (AS REASONABLY FIXED AND DETERMINED BY THE COMPANY), HAVE AN
IRREVOCABLE, EXCLUSIVE OPTION, BUT NOT THE OBLIGATION, FOR A PERIOD OF NINETY
DAYS AFTER THE DATE PARTICIPANT’S EMPLOYMENT OR SERVICE TERMINATES, TO
REPURCHASE ALL OR ANY PORTION OF THE UNRELEASED SHARES (AS DEFINED BELOW IN
SECTION 3.3) AT SUCH TIME (THE “COMPANY’S REPURCHASE OPTION”) AT THE PURCHASE
PRICE PER SHARE (THE “REPURCHASE PRICE”).  THE COMPANY’S REPURCHASE OPTION SHALL
LAPSE AND TERMINATE NINETY DAYS AFTER THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT OR SERVICE.  THE COMPANY’S REPURCHASE OPTION SHALL BE EXERCISABLE BY
THE COMPANY BY WRITTEN NOTICE TO PARTICIPANT OR PARTICIPANT’S EXECUTOR (WITH A
COPY TO THE ESCROW AGENT APPOINTED PURSUANT TO SECTION 4.1 BELOW) AND, AT THE
COMPANY’S OPTION, BY DELIVERY TO PARTICIPANT OR PARTICIPANT’S EXECUTOR WITH SUCH
NOTICE OF PAYMENT IN CASH OR A CHECK IN THE AMOUNT OF THE REPURCHASE PRICE TIMES
THE NUMBER OF SHARES TO BE REPURCHASED (THE “AGGREGATE REPURCHASE PRICE”).  UPON
DELIVERY OF SUCH NOTICE AND THE PAYMENT OF THE AGGREGATE REPURCHASE PRICE, THE
COMPANY SHALL BECOME THE LEGAL AND BENEFICIAL OWNER OF THE SHARES BEING
REPURCHASED AND ALL RIGHTS AND INTERESTS THEREIN OR RELATING THERETO, AND THE
COMPANY SHALL HAVE THE RIGHT TO RETAIN AND TRANSFER TO ITS OWN NAME THE NUMBER
OF SHARES BEING REPURCHASED BY THE COMPANY. IN THE EVENT THE COMPANY REPURCHASES
ANY SHARES UNDER THIS SECTION 3.1, ANY DIVIDENDS OR OTHER DISTRIBUTIONS PAID ON
SUCH SHARES AND HELD BY THE ESCROW AGENT PURSUANT TO SECTION 4.1 SHALL BE
PROMPTLY PAID BY THE ESCROW AGENT TO THE COMPANY.

 

3.2           RELEASE OF SHARES FROM REPURCHASE RESTRICTION.  THE SHARES SHALL
BE RELEASED FROM THE COMPANY’S REPURCHASE OPTION ON SUCH DATES AND IN SUCH
AMOUNTS AS THE SHARES BECOME VESTED IN ACCORDANCE WITH THE VESTING SCHEDULE SET
FORTH IN THE GRANT NOTICE. ANY OF THE SHARES RELEASED FROM THE COMPANY’S
REPURCHASE OPTION SHALL THEREUPON BE RELEASED FROM THE RESTRICTIONS ON TRANSFER
UNDER SECTION 3.4.  IN THE EVENT ANY OF THE SHARES ARE RELEASED FROM THE
COMPANY’S REPURCHASE OPTION, ANY DIVIDENDS OR OTHER DISTRIBUTIONS PAID ON SUCH
SHARES AND HELD BY THE ESCROW AGENT PURSUANT TO SECTION 4.1 SHALL BE PROMPTLY
PAID BY THE ESCROW AGENT TO PARTICIPANT.

 

3.3           UNRELEASED SHARES.  ANY OF THE SHARES WHICH, FROM TIME TO TIME,
HAVE NOT YET BEEN RELEASED FROM THE COMPANY’S REPURCHASE OPTION ARE REFERRED TO
HEREIN AS “UNRELEASED SHARES.”

 

3.4           RESTRICTIONS ON TRANSFER.

 

                (A)           SUBJECT TO REPURCHASE BY THE COMPANY PURSUANT TO
SECTION 3.1 AND SECTION 3.4(B), NO UNRELEASED SHARES OR ANY DIVIDENDS OR OTHER
DISTRIBUTIONS THEREON OR ANY INTEREST OR RIGHT THEREIN OR PART THEREOF, SHALL BE
LIABLE FOR THE DEBTS, CONTRACTS OR ENGAGEMENTS OF PARTICIPANT OR HIS OR HER
SUCCESSORS IN INTEREST OR SHALL BE SUBJECT TO SALE OR OTHER DISPOSITION BY
PARTICIPANT OR HIS OR HER SUCCESSORS IN INTEREST BY TRANSFER, ALIENATION,
ANTICIPATION, PLEDGE, ENCUMBRANCE, ASSIGNMENT OR ANY OTHER MEANS WHETHER SUCH
SALE OR OTHER DISPOSITION BE VOLUNTARY OR INVOLUNTARY OR BY OPERATION OF LAW BY
JUDGMENT, LEVY, ATTACHMENT, GARNISHMENT OR ANY OTHER LEGAL OR EQUITABLE
PROCEEDINGS (INCLUDING BANKRUPTCY), AND ANY ATTEMPTED SALE OR OTHER DISPOSITION
THEREOF SHALL BE NULL AND VOID AND OF NO EFFECT.

 

                (B)           NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, WITH THE CONSENT OF THE COMMITTEE, THE UNRELEASED SHARES MAY BE
TRANSFERRED TO PURSUANT TO THE TERMS AND CONDITIONS SET FORTH IN SECTION 10.3 OF
THE PLAN.

 

3.5           RIGHTS AS STOCKHOLDER.  EXCEPT AS OTHERWISE PROVIDED HEREIN, UPON
DELIVERY OF THE SHARES TO THE ESCROW HOLDER PURSUANT TO ARTICLE IV, PARTICIPANT
SHALL HAVE ALL THE RIGHTS OF A STOCKHOLDER WITH RESPECT TO SAID SHARES, SUBJECT
TO THE RESTRICTIONS HEREIN, INCLUDING THE RIGHT TO VOTE THE SHARES AND TO
RECEIVE ALL DIVIDENDS OR OTHER DISTRIBUTIONS PAID OR MADE WITH RESPECT TO THE
SHARES.

 

3.6           ASSETS OR SECURITIES ISSUED WITH RESPECT TO SHARES.  ANY AND ALL
CASH DIVIDENDS PAID ON THE SHARES (OR OTHER SECURITIES AT THE TIME HELD IN
ESCROW PURSUANT TO SECTION 4.1) AND ANY AND ALL SHARES, CAPITAL STOCK OR OTHER
SECURITIES OR OTHER PROPERTY RECEIVED BY OR DISTRIBUTED TO PARTICIPANT WITH
RESPECT TO,

 

A-3

--------------------------------------------------------------------------------


 

IN EXCHANGE FOR OR IN SUBSTITUTION OF THE SHARES AS A RESULT OF ANY STOCK
DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, RECAPITALIZATION, COMBINATION,
RECLASSIFICATION, OR SIMILAR CHANGE IN THE CAPITAL STRUCTURE OF THE COMPANY
SHALL ALSO BE SUBJECT TO THE COMPANY’S REPURCHASE OPTION (AS DEFINED IN
SECTION 3.1 ABOVE) AND THE RESTRICTIONS ON TRANSFER IN SECTION 3.4 ABOVE UNTIL
SUCH RESTRICTIONS ON THE UNDERLYING SHARES LAPSE OR ARE REMOVED PURSUANT TO THIS
AGREEMENT (OR, IF SUCH SHARES ARE NO LONGER OUTSTANDING, UNTIL SUCH TIME AS SUCH
SHARES WOULD HAVE BEEN RELEASED FROM THE COMPANY’S REPURCHASE OPTION PURSUANT TO
THIS AGREEMENT).  IN ADDITION, IN THE EVENT OF ANY MERGER, CONSOLIDATION, SHARE
EXCHANGE OR REORGANIZATION AFFECTING THE SHARES, INCLUDING, WITHOUT LIMITATION,
A CHANGE IN CONTROL, THEN ANY NEW, SUBSTITUTED OR ADDITIONAL SECURITIES OR OTHER
PROPERTY (INCLUDING MONEY PAID OTHER THAN AS A REGULAR CASH DIVIDEND) THAT IS BY
REASON OF ANY SUCH TRANSACTION RECEIVED WITH RESPECT TO, IN EXCHANGE FOR OR IN
SUBSTITUTION OF THE SHARES SHALL ALSO BE SUBJECT TO THE COMPANY’S REPURCHASE
OPTION (AS DEFINED IN SECTION 3.1 ABOVE) AND THE RESTRICTIONS ON TRANSFER IN
SECTION 3.4 ABOVE UNTIL SUCH RESTRICTIONS ON THE UNDERLYING SHARES LAPSE OR ARE
REMOVED PURSUANT TO THIS AGREEMENT (OR, IF SUCH SHARES ARE NO LONGER
OUTSTANDING, UNTIL SUCH TIME AS SUCH SHARES WOULD HAVE BEEN RELEASED FROM THE
COMPANY’S REPURCHASE OPTION PURSUANT TO THIS AGREEMENT).  ANY SUCH ASSETS OR
OTHER SECURITIES RECEIVED BY OR DISTRIBUTED TO PARTICIPANT WITH RESPECT TO, IN
EXCHANGE FOR OR IN SUBSTITUTION OF ANY UNRELEASED SHARES SHALL BE IMMEDIATELY
DELIVERED TO THE COMPANY TO BE HELD IN ESCROW PURSUANT TO SECTION 4.1.

 

ARTICLE IV

ESCROW OF SHARES

 

4.1           ESCROW OF SHARES.  TO ENSURE THE AVAILABILITY FOR DELIVERY OF
PARTICIPANT’S UNRELEASED SHARES UPON REPURCHASE BY THE COMPANY PURSUANT TO THE
COMPANY’S REPURCHASE OPTION UNDER SECTION 3.1, PARTICIPANT HEREBY APPOINTS THE
SECRETARY OF THE COMPANY, OR ANY OTHER PERSON DESIGNATED BY THE COMMITTEE AS
ESCROW AGENT, AS HIS OR HER ATTORNEY-IN-FACT TO ASSIGN AND TRANSFER UNTO THE
COMPANY, SUCH UNRELEASED SHARES, IF ANY, REPURCHASED BY THE COMPANY PURSUANT TO
THE COMPANY’S REPURCHASE OPTION PURSUANT TO SECTION 3.1 AND ANY DIVIDENDS OR
OTHER DISTRIBUTIONS THEREON, AND SHALL, UPON EXECUTION OF THIS AGREEMENT,
DELIVER AND DEPOSIT WITH THE SECRETARY OF THE COMPANY, OR SUCH OTHER PERSON
DESIGNATED BY THE COMMITTEE, ANY SHARE CERTIFICATES REPRESENTING THE UNRELEASED
SHARES, TOGETHER WITH THE STOCK ASSIGNMENT DULY ENDORSED IN BLANK, ATTACHED AS
EXHIBIT C TO THE GRANT NOTICE, IF APPLICABLE.  THE UNRELEASED SHARES AND STOCK
ASSIGNMENT SHALL BE HELD BY THE SECRETARY OF THE COMPANY, OR SUCH OTHER PERSON
DESIGNATED BY THE COMMITTEE, IN ESCROW, UNTIL THE COMPANY EXERCISES ITS
REPURCHASE OPTION AS PROVIDED IN SECTION 3.1, UNTIL SUCH UNRELEASED SHARES ARE
RELEASED FROM THE COMPANY’S REPURCHASE OPTION, OR UNTIL SUCH TIME AS THIS
AGREEMENT NO LONGER IS IN EFFECT.  UPON RELEASE OF THE UNRELEASED SHARES FROM
THE COMPANY’S REPURCHASE OPTION, THE ESCROW AGENT SHALL DELIVER TO PARTICIPANT
THE CERTIFICATE OR CERTIFICATES REPRESENTING SUCH SHARES IN THE ESCROW AGENT’S
POSSESSION BELONGING TO PARTICIPANT, AND THE ESCROW AGENT SHALL BE DISCHARGED OF
ALL FURTHER OBLIGATIONS HEREUNDER.

 

4.2           TRANSFER OF REPURCHASED SHARES.  PARTICIPANT HEREBY AUTHORIZES AND
DIRECTS THE SECRETARY OF THE COMPANY, OR SUCH OTHER PERSON DESIGNATED BY THE
COMMITTEE, TO TRANSFER THE UNRELEASED SHARES AS TO WHICH THE COMPANY’S
REPURCHASE OPTION HAS BEEN EXERCISED FROM PARTICIPANT TO THE COMPANY.

 

4.3           NO LIABILITY FOR ACTIONS IN CONNECTION WITH ESCROW.  THE COMPANY,
OR ITS DESIGNEE, SHALL NOT BE LIABLE FOR ANY ACT IT MAY DO OR OMIT TO DO WITH
RESPECT TO HOLDING THE SHARES IN ESCROW AND WHILE ACTING IN GOOD FAITH AND IN
THE EXERCISE OF ITS JUDGMENT.

 

A-4

--------------------------------------------------------------------------------


 

ARTICLE V

OTHER PROVISIONS

 

5.1           TAXES.  PARTICIPANT HAS REVIEWED WITH PARTICIPANT’S OWN TAX
ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THIS
INVESTMENT AND THE TRANSACTIONS CONTEMPLATED BY THE GRANT NOTICE AND THIS
AGREEMENT.  PARTICIPANT IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY
STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS.  PARTICIPANT
UNDERSTANDS THAT PARTICIPANT (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR
PARTICIPANT’S TAX LIABILITY THAT MAY ARISE AS A RESULT OF THIS INVESTMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  PARTICIPANT UNDERSTANDS THAT
PARTICIPANT WILL RECOGNIZE ORDINARY INCOME FOR FEDERAL INCOME TAX PURPOSES UNDER
SECTION 83 OF THE CODE AS AND WHEN THE COMPANY’S REPURCHASE OPTION LAPSES. 
PARTICIPANT UNDERSTANDS THAT PARTICIPANT MAY ELECT TO BE TAXED FOR FEDERAL
INCOME TAX PURPOSES AT THE TIME THE SHARES ARE PURCHASED BY PARTICIPANT RATHER
THAN AS AND WHEN THE COMPANY’S REPURCHASE OPTION LAPSES BY FILING AN ELECTION
UNDER SECTION 83(B) OF THE CODE WITH THE INTERNAL REVENUE SERVICE WITHIN THIRTY
(30) DAYS FROM THE DATE OF PURCHASE.

 

PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), AND THE COMPANY
AND ITS REPRESENTATIVES SHALL HAVE NO OBLIGATION OR AUTHORITY TO MAKE THIS
FILING ON PARTICIPANT’S BEHALF.

 

5.2           ADMINISTRATION.  THE COMMITTEE SHALL HAVE THE POWER TO INTERPRET
THE PLAN AND THIS AGREEMENT AND TO ADOPT SUCH RULES FOR THE ADMINISTRATION,
INTERPRETATION AND APPLICATION OF THE PLAN AS ARE CONSISTENT THEREWITH AND TO
INTERPRET, AMEND OR REVOKE ANY SUCH RULES.  ALL ACTIONS TAKEN AND ALL
INTERPRETATIONS AND DETERMINATIONS MADE BY THE COMMITTEE IN GOOD FAITH SHALL BE
FINAL AND BINDING UPON PARTICIPANT, THE COMPANY AND ALL OTHER INTERESTED
PERSONS.  NO MEMBER OF THE COMMITTEE SHALL BE PERSONALLY LIABLE FOR ANY ACTION,
DETERMINATION OR INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN,
THIS AGREEMENT OR THE SHARES. IN ITS ABSOLUTE DISCRETION, THE BOARD MAY AT ANY
TIME AND FROM TIME TO TIME EXERCISE ANY AND ALL RIGHTS AND DUTIES OF THE
COMMITTEE UNDER THE PLAN AND THIS AGREEMENT.

 

5.3           NOTICES.  ANY NOTICE TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT
TO THE COMPANY SHALL BE ADDRESSED TO THE COMPANY IN CARE OF THE SECRETARY OF THE
COMPANY AT THE ADDRESS GIVEN BENEATH THE SIGNATURE OF AN AUTHORIZED OFFICER OF
THE COMPANY ON THE GRANT NOTICE, AND ANY NOTICE TO BE GIVEN TO PARTICIPANT SHALL
BE ADDRESSED TO PARTICIPANT AT THE ADDRESS GIVEN BENEATH PARTICIPANT’S SIGNATURE
ON THE GRANT NOTICE.  BY A NOTICE GIVEN PURSUANT TO THIS SECTION 5.3, EITHER
PARTY MAY HEREAFTER DESIGNATE A DIFFERENT ADDRESS FOR NOTICES TO BE GIVEN TO
THAT PARTY.  ANY NOTICE SHALL BE DEEMED DULY GIVEN WHEN SENT VIA EMAIL OR WHEN
SENT BY CERTIFIED MAIL (RETURN RECEIPT REQUESTED) AND DEPOSITED (WITH POSTAGE
PREPAID) IN A POST OFFICE OR BRANCH POST OFFICE REGULARLY MAINTAINED BY THE
UNITED STATES POSTAL SERVICE.

 

5.4           TITLES.  TITLES ARE PROVIDED HEREIN FOR CONVENIENCE ONLY AND ARE
NOT TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THIS AGREEMENT.

 

5.5           CONSTRUCTION.  THIS AGREEMENT SHALL BE ADMINISTERED, INTERPRETED
AND ENFORCED UNDER THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS
OF LAWS THEREOF. SHOULD ANY PROVISION OF THIS AGREEMENT BE DETERMINED BY A COURT
OF LAW TO BE ILLEGAL OR UNENFORCEABLE, THE OTHER PROVISIONS SHALL NEVERTHELESS
REMAIN EFFECTIVE AND SHALL REMAIN ENFORCEABLE.

 

5.6           CONFORMITY TO SECURITIES LAWS.  PARTICIPANT ACKNOWLEDGES THAT THE
PLAN IS INTENDED TO CONFORM TO THE EXTENT NECESSARY WITH ALL PROVISIONS OF THE
SECURITIES ACT AND THE EXCHANGE ACT AND ANY AND ALL REGULATIONS AND
RULES PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION THEREUNDER, AND
STATE SECURITIES LAWS AND REGULATIONS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE PLAN SHALL BE

 

A-5

--------------------------------------------------------------------------------


 

ADMINISTERED, AND THE SHARES ARE TO BE ISSUED, ONLY IN SUCH A MANNER AS TO
CONFORM TO SUCH LAWS, RULES AND REGULATIONS.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE PLAN AND THIS AGREEMENT SHALL BE DEEMED AMENDED TO THE
EXTENT NECESSARY TO CONFORM TO SUCH LAWS, RULES AND REGULATIONS.

 

5.7           AMENDMENTS.  THIS AGREEMENT MAY NOT BE MODIFIED, AMENDED OR
TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING, SIGNED BY PARTICIPANT AND BY A
DULY AUTHORIZED REPRESENTATIVE OF THE COMPANY.

 

5.8           SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN ANY OF ITS RIGHTS
UNDER THIS AGREEMENT TO SINGLE OR MULTIPLE ASSIGNEES, AND THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY.  SUBJECT TO
THE RESTRICTIONS ON TRANSFER HEREIN SET FORTH, THIS AGREEMENT SHALL BE BINDING
UPON PARTICIPANT AND HIS OR HER HEIRS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND
ASSIGNS.

 

5.10         ENTIRE AGREEMENT.  THE PLAN AND THIS AGREEMENT (INCLUDING ALL
EXHIBITS HERETO) CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE IN
THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND
PARTICIPANT WITH RESPECT TO THE SUBJECT MATTER HEREOF. 

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

CONSENT OF SPOUSE

 

I,                                                 , spouse of              ,
have read and approve the foregoing Restricted Stock Grant Notice and Restricted
Stock Award Agreement (the “Agreement”).  In consideration of issuing to my
spouse the shares of the common stock of Bare Escentuals, Inc., a Delaware
corporation (the “Company”), set forth in the Agreement, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares of the common stock of the
Company issued pursuant thereto under the community property laws or similar
laws relating to marital property in effect in the state of our residence as of
the date of the signing of the foregoing Agreement.

 

Dated:                      ,

 

 

Signature of Spouse

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TO RESTRICTED STOCK AWARD GRANT NOTICE

 

STOCK ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned,           , hereby sells, assigns and
transfers unto Bare Escentuals, Inc., a Delaware corporation (the “Company”),
               shares of the common stock of the Company standing in its name of
the books of said corporation represented by Certificate No.          herewith
and do hereby irrevocably constitute and appoint
                                         to transfer the said stock on the books
of the within named corporation with full power of substitution in the premises.

 

This Stock Assignment may be used only in accordance with the Restricted Stock
Award Agreement between the Company and the undersigned dated
                      ,         .

 

Dated:                      ,

 

 

[Name of Participant]

 

 

INSTRUCTIONS:  Please do not fill in the blanks other than the signature line. 
The purpose of this assignment is to enable the Company to exercise its
“Repurchase Option,” as set forth in the Restricted Stock Award Agreement,
without requiring additional signatures on the part of Participant.

 

C-1

--------------------------------------------------------------------------------